    Case: 1:19-cv-00145-DAP Doc #: 502 Filed: 12/06/19 1 of 4. PageID #: 11885




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,                    )     Case No. 1:19-cv-145
                                                  )
         Plaintiff,                               )     JUDGE DAN AARON POLSTER
                                                  )
         v.                                       )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                 )
 OF OHIO, LLC, et al.                             )
                                                  )     ORDER
         Defendants.                              )

       On May 16, 2019, Receiver Mark E. Dottore moved for an order approving payment of

his receiver fees and expenses incurred from January 18, 2019 through May 10, 2019. ECF Doc.

333. At the time, Dottore’s fees and expenses were represented to be $973,672.50 and

$36,616.74 respectively. On the same date, the receiver moved for an order approving his

payment of outside counsel fees and expenses incurred during the same period. ECF Doc. 334.

The total sought for payment of outside counsel was $1,141,392.37. Together, the receiver’s

applications sought court approval to pay $2,151,681.61. Since the receiver’s May filings,

additional fees have been generated by the receiver and his attorneys.

       On June 12, 2019, 3601 Sunflower, LLC (“Sunflower”) filed an objection to the

receiver’s fee applications. ECF Doc. 367. Sunflower objected to some of the fees charged by

the receiver as well as the “block-billing” method for calculating fees, making it difficult to

verify the legitimacy of the receiver’s requested fees. Although these criticisms did not relate

directly to money owed to Sunflower, the receiver responded to Sunflower’s objection (ECF
    Case: 1:19-cv-00145-DAP Doc #: 502 Filed: 12/06/19 2 of 4. PageID #: 11886



Doc. 370) and filed amendments to his applications for fees and payment of outside counsel.

ECF Doc. 371 and ECF Doc. 372. On June 26, 2019, 3601 Sunflower, LLC filed an opposition

to the receiver’s amended fee applications. ECF Doc. 379. Sunflower is the only intervening

party who filed an opposition to the receiver’s applications for fees.

       The receiver has filed several different financial status reports and updates. See e.g., ECF

Doc. 428, ECF Doc. 458, ECF Doc. 499. On November 19, 2019, he filed a notice that he had

paid the March 15, 2019 payroll for DCEH employees. ECF Doc. 462. This issue was of

particular concern to the court and the receiver prioritized it accordingly.

       Local Rule 66.1(c), provides:
          (c) Compensation of Receivers, Attorneys, and Others. The compensation of
          receivers or similar officers, their counsel and all those who may have been
          appointed by the Court to aid in the administration of the estate, the conduct of
          its business, the discovery and acquisition of its assets, the formation of
          reorganization plans, and the like, shall be ascertained and awarded by the
          Court in its discretion. Such an allowance shall be made only on such notice to
          creditors and other persons in interest as the Court may direct. The notice shall
          state the amount claimed by each applicant. Application shall be made in
          accordance with appropriate Bankruptcy Rules.


Here, the receiver provided notice by filing the motions for his fees and the fees of his attorneys.

As noted above, only one party objected. Unfortunately, as shown by the receiver’s various

financial updates, the receivership will likely not have the resources to fully compensate all the

creditors of the receivership estate. Nonetheless, parties such as 3601 Sunflower, LLC will be

notified and given an opportunity to state the amount owed to them before the receiver and his

attorneys are fully compensated for their work. Because the instant order deals only with an

interim payment of fees and expenses, the court will defer final determination of 3601

Sunflower, LLC’s objection and consider it preserved until further order of the court.




                                                  2
    Case: 1:19-cv-00145-DAP Doc #: 502 Filed: 12/06/19 3 of 4. PageID #: 11887



        Many parties and non-parties have voiced concerns and criticisms of the receivership’s

actions. The court has heard those concerns and takes them seriously. However, the court is also

aware of the difficult undertaking the receivership has assumed and the benefits the receivership

has achieved. The receivership has successfully saved several different DCEH campuses,

including the Western State College of Law, and he is in the final stages of transitioning the Art

Institute of Las Vegas to new ownership. The receivership also assisted in transferring

thousands of students to different schools and helping them continue their education. Further,

the receiver has successfully marshalled and begun the process of disposing of DCEH assets in

order to bring funds into the receivership. The receiver and his attorneys have been working on

this case for nearly a year and the court has not yet approved any fee requests.

        For good cause shown, the court hereby GRANTS, in part, the receiver’s motion for an

order approving payment of his receiver fees and expenses incurred from January 18, 2019

through May 10, 2019, ECF Doc. 333, and his motion for an order approving his payment of

outside counsel fees and expenses incurred during the same period. ECF Doc. 334. The court

will authorize payment in the amount of $750,000.00 for the receiver’s fees and expenses, as

requested in ECF Doc. 333 and $750,000.00 for payment to outside counsel, as requested in ECF

Doc. 334. This amount of approved fees will not fully compensate the receiver and his attorneys

for the work they have done on this case to date. The court anticipates that additional payments

will be approved with notice to creditors and interested parties as contemplated by Local Rule

66.1.

        IT IS SO ORDERED.

                                                     s/Dan Aaron Polster
Dated: December 6, 2019




                                                 3
Case: 1:19-cv-00145-DAP Doc #: 502 Filed: 12/06/19 4 of 4. PageID #: 11888




                                        Thomas M. Parker
                                        United States Magistrate Judge




                                    4
